FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

DANIEL SALVADOR HERNANDEZ-           
GUADARRAMA,                                No. 03-72084
                       Petitioner,
               v.                          Agency No.
                                           A75-268-684
JOHN ASHCROFT, Attorney General,             OPINION
                     Respondent.
                                     
        On Petition for Review of an Order of the
             Board of Immigration Appeals

                 Argued and Submitted
          October 5, 2004—Seattle, Washington

                  Filed January 10, 2005

    Before: Dorothy W. Nelson, Stephen Reinhardt, and
            Sidney R. Thomas, Circuit Judges.

               Opinion by Judge Reinhardt




                           263
266          HERNANDEZ-GUADARRAMA v. ASHCROFT


                         COUNSEL

Matt Adams, Northwest Immigrant Rights Project, Granger,
Washington, for the petitioner.

Peter D. Keisler, Assistant Attorney General, Civil Division;
Richard M. Evans, Assistant Director; and Joan E. Smiley,
Trial Attorney, Office of Immigration Litigation, Civil Divi-
sion, U.S. Department of Justice, Washington, D.C., for the
respondent.


                         OPINION

REINHARDT, Circuit Judge:

   Daniel Salvador Hernandez-Guadarrama (“Hernandez”), a
native and citizen of Mexico and a conditional permanent res-
ident of the United States, petitions for review of a decision
by the Board of Immigration Appeals (“BIA”). The BIA
affirmed an immigration judge’s (“IJ”) order finding him
removable from the United States for alien smuggling under
Section 237(a)(1)(E)(i) of the Immigration and Naturalization
Act (“INA”), 8 U.S.C. § 1227(a)(1)(E)(i). We have jurisdic-
tion over his petition pursuant to 8 U.S.C. § 1252, and con-
                HERNANDEZ-GUADARRAMA v. ASHCROFT                      267
clude that the government failed to establish removability by
“clear, unequivocal, and convincing evidence.” Woodby v.
INS, 385 U.S. 276, 286 (1966).

                                    I.

   Hernandez is married to a United States citizen and has
been a conditional permanent resident since November 17,
1997. On January 25, 1999, Hernandez and his wife were
driving back to their home in Sunnyside, Washington after a
visit to his mother in Mexico. While crossing Idaho via I-84,
the primary route linking the northwestern cities of Salt Lake
City, Boise, and Portland, they were stopped by INS Agents
Jackson and Sanford, who were conducting anti-smuggling
“traffic observations.” According to the agents’ written report,
when the Hernandez’s pick-up truck passed the agents’
unmarked, stationary vehicle at a speed of 75 mph, no one in
the truck made eye contact with the agents and the passengers
appeared rigid and nervous. The agents noticed a Hispanic
male sitting in the camper shell. Based on their “knowledge”
that I-84 is a “notorious route for . . . illegal alien smugglers,”
they decided to follow Hernandez’s truck. While trailing the
vehicle, the officers ran the plates and discovered that it was
registered to an address in Sunnyside, Washington, a rural
community that, according to the officers, is “notorious for
the presence of illegal aliens.” A customs check revealed that
the vehicle had crossed the border two days earlier. After tail-
ing the vehicle for approximately fifteen minutes and noticing
additional passengers in the bed of the pick-up in a camper
shell, the officers pulled the truck over and questioned the
occupants about their citizenship. Upon establishing that
seven of the occupants were illegal aliens, the agents took the
aliens to a nearby station for processing and ordered Her-
nandez and his wife to follow them there as well.

   At the station, Agents Sanford and Jackson filled out I-213
forms1 for Hernandez and all the illegal aliens. They also gave
  1
   An I-213 is the form upon which immigration officers record the bio-
graphical information of an apprehended alien and describe the details sur-
268           HERNANDEZ-GUADARRAMA v. ASHCROFT
Miranda warnings to one of the illegal aliens, Columba
Landa-Samano, a Mexican national who had previously been
deported from the United States, and elicited a sworn state-
ment from her. According to that statement, Hernandez and
his wife picked up the seven individuals in their home town
in Mexico and drove them to a town near the Mexico-United
States border. They dropped the seven passengers off before
they reached the border, at which point the passengers made
arrangements with a smuggler to cross into the United States.
The seven aliens each paid the smuggler $750, and after they
crossed the border, the smuggler made arrangements for them
to meet up with Hernandez in Phoenix, Arizona. From there,
they expected to ride with him to Prosser, Washington.

   Agents Sanford and Jackson also interrogated Hernandez’s
wife and obtained a statement from her regarding the trip back
from Mexico. However, according to her subsequent affidavit,
the agents lied to her in order to induce her to make the state-
ment, explaining that if she gave the same story as one of the
illegal aliens, there would be no immigration consequences
for her husband.

   The government did not bring criminal charges against
Hernandez. Rather, it accused him of violating 8 U.S.C.
§ 1227(a)(1)(E)(i) and began civil removal proceedings.
Under § 1227(a)(1)(E)(i), “Any alien who (prior to the date of
entry, at the time of any entry, or within 5 years of the date
of any entry) knowingly has encouraged, induced, assisted,
abetted or aided any other alien to enter or try to enter the
United States in violation of law is deportable.”

   Before Hernandez’s deportation hearing began, he moved
to suppress evidence obtained as a result of the stop, alleging
that the stop constituted an egregious violation of his Fourth

rounding the alien’s arrest. It is entitled “Record of Deportable/
Inadmissible Alien.”
                 HERNANDEZ-GUADARRAMA v. ASHCROFT                            269
Amendment rights because race was the motivating factor.
According to Hernandez, the other reasons given by the
agents to justify the stop were insufficient to establish reason-
able suspicion under the law. In addition, he challenged the
admissibility of his wife’s statement, both because of the
agents’ alleged prevarication and because, he contended, the
arresting officer performed the interrogation in violation of 8
C.F.R. § 287.3.2 He also asked that the proceedings be termi-
nated. The IJ rejected Hernandez’s Fourth Amendment argu-
ment and then held that, even assuming that his wife’s
statement was inadmissible, the government had presented
sufficient evidence to proceed with the case.

   At the hearing, the two arresting officers testified, but the
IJ refused Hernandez’s request to cross-examine them regard-
ing the basis for the stop. Columba Landa-Samano did not
testify, and the IJ admitted her statement over Hernandez’s
objection. The IJ asked the government to withdraw Her-
nandez’s wife’s statement from consideration in order to
avoid unnecessary delay. The government agreed and the IJ
stated that he would not consider the statement or any refer-
ences to it.3

  In his oral decision, the IJ concluded that the government
had demonstrated by clear and convincing evidence that Her-
  2
   8 C.F.R § 287.3(a) states:
      Examination. An alien arrested without a warrant of arrest under
      the authority contained in section 287(a)(2) of the Act will be
      examined by an officer other than the arresting officer. If no other
      qualified officer is readily available and the taking of the alien
      before another officer would entail unnecessary delay, the arrest-
      ing officer, if the conduct of such examination is a part of the
      duties assigned to him or her may examine the alien.
Although Hernandez’s wife is a citizen, the BIA did not address this point,
instead discussing only the regulation’s applicability to Hernandez.
   3
     Hernandez testified at the hearing but refused to answer questions
relating to his arrest and the presence of the aliens in the pick-up truck,
claiming the Fifth Amendment privilege against self-incrimination.
270          HERNANDEZ-GUADARRAMA v. ASHCROFT
nandez aided in the illegal entry of the seven illegal aliens in
violation of 8 U.S.C. § 1227(a)(1)(E)(i). He further ruled that,
because Hernandez had committed the offense charged, he
lacked good moral character and was ineligible for voluntary
departure.

  One member of the BIA issued an opinion affirming the IJ.
According to the BIA, Hernandez’s actions fell under 8
U.S.C. § 1237(a)(1)(E)(i) because “he was part of the prear-
ranged plan to bring [the aliens] to the border and part of the
prearranged plan to meet them on the other side of the bor-
der.” Further, the BIA held that Hernandez’s due process and
Fourth Amendment rights had not been violated.

                               II.

   On review, Hernandez renews the arguments he made
before the BIA: (1) that the IJ erred in refusing to suppress all
evidence resulting from the vehicle stop; (2) that the IJ
deprived him of his due process rights in limiting his ability
to cross-examine witnesses and in admitting statements taken
in violation of the agency’s own regulations; (3) that, even
assuming the government’s allegations to be true,
§ 1227(a)(1)(E)(i) does not apply to him because he was not
involved in the illegal aliens’ actual border crossing; and (4)
that, even if the statute covers more than assistance with the
physical border crossing, the government failed to meet its
evidentiary burden of demonstrating his culpability by clear,
unequivocal, and convincing evidence.

   We reject Hernandez’s overly narrow construction of
§ 1227(a)(1)(E)(i) and affirm the BIA’s interpretation that the
government need not prove direct participation in the physical
border crossing. However, the limited evidence upon which
the government relies was not subject to cross-examination
and is insufficiently reliable to support a decision to remove
an alien. We hold that the government failed to prove its case
by clear, unequivocal, and convincing evidence. See Woodby
               HERNANDEZ-GUADARRAMA v. ASHCROFT                      271
v. INS, 385 U.S. 276, 286 (1966); see also, e.g., Cortez-
Acosta v. INS, 234 F.3d 476, 482 (9th Cir. 2000); Murphy v.
INS, 54 F.3d 605, 612 (9th Cir. 1995). Because we decide the
case on that basis, we do not consider Hernandez’s Fourth
Amendment arguments.4

A.    Construction of 8 U.S.C. § 1227(a)(1)(E)(i)

   The question whether 8 U.S.C. § 1227(a)(1)(E)(i) applies
only to those individuals who participate in the physical
border-crossing implicates the “agency’s construction of the
statute [that] it administers.” See INS v. Aguirre-Aguirre, 526
U.S. 415, 424 (1999) (quoting Chevron U.S.A., Inc. v. Natural
Res. Def. Council, Inc., 467 U.S. 837, 842 (1984)). Thus, we
apply the principles of deference described in Chevron, 467
U.S. at 842. Under Chevron, we must first consider “whether
Congress has directly spoken to the precise question at issue.”
Id. at 842. “If Congress has done so, the inquiry is at an end;
the court ‘must give effect to the unambiguously expressed
intent of Congress.’ ” FDA v. Brown & Williamson Tobacco
Corp., 529 U.S. 120, 132 (2000) (quoting Chevron, 467 U.S.
at 843). If we conclude that the statute is silent or ambiguous
with respect to the specific issue before us, we must respect
the agency’s construction of the statute so long as it is permis-
sible. Aguirre-Aguirre, 526 U.S. at 424; see also INS v.
Cardoza-Fonseca, 480 U.S. 421, 448-49 (1987).

  [1] “The starting point for our interpretation of a statute is
always its language.” Cmty. for Creative Non-Violence v.
Reid, 490 U.S. 730, 739 (1989). Section 237 of the INA, 8
U.S.C. § 1227(a)(1)(E)(i), states that, “Any alien who . . .
  4
    We do not understand, however, the rationale for the IJ’s refusal to
allow Hernandez’s counsel to cross-examine the officers about the alleg-
edly unlawful stop. We note that, in a deportation proceeding, evidence
that is obtained as a result of an “egregious violation” of the Fourth
Amendment must be suppressed. Gonzales-Rivera v. INS, 22 F.3d 1441,
1448-49 (9th Cir. 1994). A stop based on race would be such a violation.
Id. at 1452; see also Orhorhaghe v. INS, 38 F.3d 488, 503 (9th Cir. 1994).
272             HERNANDEZ-GUADARRAMA v. ASHCROFT
knowingly has encouraged, induced, assisted, abetted, or
aided any other alien to enter or to try to enter the United
States in violation of law is deportable.” Thus, Hernandez is
correct that, unlike its criminal counterpart, INA § 274, 8
U.S.C. § 1324 (a)(1)(A)(i), the civil provision that makes
smuggling a deportable offense does not cover mere transpor-
tation or harboring of aliens within the United States. How-
ever, he is incorrect that the government must demonstrate
either that the accused individual actually transported the
aliens into the United States or that he personally made the
arrangements with the smuggler. The statute’s plain language
unquestionably applies to a broader array of conduct. An indi-
vidual may knowingly encourage, induce, assist, abet, or aid
with illegal entry, even if he did not personally hire the smug-
gler and even if he is not present at the point of illegal entry.

    [2] Our interpretation accords with that of the BIA and
other circuits. As the BIA stated in this case, an individual
charged with deportability who knowingly participated in a
“prearranged plan to bring [illegal aliens] to the border, and
. . . to meet them on the other side of the border,” falls under
the purview of the statute. See also Sanchez-Marquez v. INS,
725 F.2d 61, 63 (7th Cir. 1984) (holding that petitioner’s
promise to transport aliens to and from the border in exchange
for compensation constituted assistance with entry in viola-
tion of civil smuggling provision); Matter of Vargas-
Banuelos, 13 I. & N. Dec. 810 (BIA 1971).5

B.     Sufficiency of Evidence and the Right to Cross-examine

     In order to deport Hernandez, the government must prove
  5
    Hernandez’s reliance on Matter of I.M., 7 I. & N. Dec. 389 (BIA 1957)
is misplaced. That decision held that mere transportation within the United
States is not covered by the civil statute, but left open the possibility that
aiding or assisting in entry by means of a prearranged plan is. In Matter
of Romerao, 22 I. & N. Dec. 486 (BIA 1999), the BIA did not reach the
question of the scope of the civil provision.
                HERNANDEZ-GUADARRAMA v. ASHCROFT                      273
“by clear, unequivocal, and convincing evidence that the facts
alleged as grounds for deportation are true.” Gameros-
Hernandez v. INS, 883 F.2d 839, 841 (9th Cir. 1989) (citing
Woodby v. INS, 385 U.S. 276, 286 (1966)); see also 8 U.S.C.
§ 1229a(c)(3)(A). “Although we review for reasonable, sub-
stantial, and probative evidence in the record as a whole,” we
affirm only if “the [agency] has successfully carried this
heavy burden of clear, unequivocal, and convincing evi-
dence.” Cortez-Acosta v. INS, 234 F.3d 476, 481 (9th Cir.
2000) (per curiam) (internal citations and quotation marks
omitted); see also Nakamoto v. Ashcroft, 363 F.3d 874, 882
(9th Cir. 2004) (explaining that the court must determine
“whether substantial evidence supports a finding by clear and
convincing evidence”). “Where, as here, the BIA conducts a
de novo review and issues its own decision, rather than adopt-
ing the IJ’s decision as its own, we review the BIA’s deci-
sion.” Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.
2004).

   [3] Only three pieces of evidence support the BIA’s deter-
mination that Hernandez participated in a prearranged plan to
transport the aliens to and from the border in violation of 8
U.S.C. § 1227(a)(1)(E)(i): (1) Hernandez’s wife’s statement,
(2) an I-213 with Hernandez’s name on it; and (3) Columba
Landa-Samano’s statement.6
  6
    Contrary to the BIA’s opinion, the I-213s for the transported aliens
other than Landa-Samano provide no support for the charge. These I-213s
simply identify each alien, state that he or she was apprehended in a truck
driven by Hernandez, and state that the alien paid an unknown smuggler
to cross the border. They in no way indicate that Hernandez helped the
aliens enter the United States.
   Furthermore, unlike the IJ, the BIA did not state that it drew any
adverse inference from Hernandez’s decision to invoke his Fifth Amend-
ment right against self-incrimination. Therefore, we do not decide whether
such an inference would have been appropriate. See Iran v. INS, 656 F.2d
469, 473 n.9 (9th Cir. 1981) (declining to consider whether an adverse
inference would be appropriate because the BIA did not rely on such an
inference in reaching its decision). We note, however, that because of the
274             HERNANDEZ-GUADARRAMA v. ASHCROFT
   [4] The BIA appears to have placed significant weight on
the statement given by Hernandez’s wife. However, as dis-
cussed previously, Hernandez argues that his wife’s statement
was obtained as a result of the agents’ false promises and that
her interrogation violated 8 C.F.R. § 287.3. In order to avoid
a “lengthy examination” regarding the validity of these allega-
tions, the IJ asked the government to withdraw the statement.
The government agreed and the IJ stated that he would not
consider it or any references to it. Given the government’s
representation at the time of the hearing, it cannot now rely
upon the statement.7 Thus, we must disregard it in determin-
ing whether the government has met its burden by clear,
unequivocal, and convincing evidence.

   [5] Hernandez’s I-213 form also merits no evidentiary
weight. Although it states that he helped the aliens enter ille-
gally, the government does not contend that the source of the
information on the form was Hernandez. Rather, the I-213

differences between the criminal and civil anti-smuggling statutes, Her-
nandez’s decision not to testify does not necessarily warrant an adverse
inference regarding deportability. Cf. United States v. Alderete-Deras, 743
F.2d 645, 648 (9th Cir. 1984) (alien’s refusal to testify in a deportation
hearing may form the basis of inferences against him under some circum-
stances). In order to be criminally prosecuted, Hernandez need only have
knowingly transported the illegal aliens within the United States, see 8
U.S.C. § 1324 (a)(1)(A)(ii), whereas in order for an alien to be deportable
under 8 U.S.C. § 1227(a)(1)(E)(i), an action with respect to entry is
required. Thus, had Hernandez testified that he did not assist with entry
but did transport the aliens within the United States, he would have
explained why he was not deportable under the civil provision, but would
have subjected himself to prosecution under the criminal provision.
   7
     Even if the government had not so agreed, the statement might well
merit little evidentiary weight in light of the allegations of procedural
irregularities and willful misrepresentation by the interrogating officers.
Cf. Laipenieks v. INS, 750 F.2d 1427, 1435, 1437 (9th Cir. 1985) (holding
that the government failed to establish deportability by “clear, convincing
and unequivocal evidence” because procedural irregularities “seriously
undermine[d] the trustworthiness of the statements made”).
                HERNANDEZ-GUADARRAMA v. ASHCROFT                          275
merely refers to the sworn statements of Hernandez’s wife
and of Landa-Samano. In so doing, it provides no additional
evidence but simply reiterates the statement provided by Her-
nandez’s wife, which as we have previously explained cannot
be considered, and the statement given by Landa-Samano,
which we address below.8 The I-213 is of no independent
value and therefore is entitled to no evidentiary weight. Cf.
Murphy v. INS, 54 F.3d 605, 610-11 (9th Cir. 1995) (holding
that an I-213 form merited little if any weight where petitioner
disputed the information on the form and the source of the
information was in doubt).9

   [6] Without the I-213 and Hernandez’s wife’s statement,
Landa-Samano’s statement is the only evidence of Her-
nandez’s role in assisting the aliens by transporting them to
the border and picking them up on the other side. However,
Hernandez was never afforded the opportunity to cross-
examine Landa-Samano.

   The INA expressly requires that an alien be granted “a rea-
sonable opportunity to examine the evidence against the alien,
to present evidence on the alien’s own behalf, and to cross-
examine witnesses presented by the Government . . . .” 8
U.S.C. § 1229a(b)(4)(B) (emphasis added); see also 8 C.F.R.
§ 1240.10(a)(4) (stating that the IJ shall “[a]dvise the respon-
dent that he or she will have a reasonable opportunity to
examine and object to the evidence against him or her . . . and
to cross examine witnesses presented by the government.”).10
  8
     Hernandez’s I-213 also refers to the agents’ written report of the arrest.
However, this report again relies only on the same two statements.
   9
     By contrast, in Espinoza v. INS, 45 F.3d 308, 309 (9th Cir. 1995) we
held that an authenticated I-213 form was probative on the issue of illegal
entry. However, we specifically noted that the information on an I-213
could not be presumed true when the source of that information was nei-
ther a government official nor the subject of the report, or where there was
evidence of unreliability. Id. at 310.
   10
      The only limitation the statute places on that right is that the alien
shall not be entitled “to examine such national security information as the
Government may proffer . . . .” 8 U.S.C.A. § 1229a(b)(4)(B).
276             HERNANDEZ-GUADARRAMA v. ASHCROFT
Moreover, the Fifth Amendment’s “Due Process Clause
applies to all ‘persons’ within the United States, including
aliens,” Zadvydas v. Davis, 533 U.S. 678, 693 (2001), and
requires that aliens be given a reasonable opportunity to con-
front and cross-examine witnesses.11

   [7] Although the rules of evidence are not applicable to
immigration hearings, Baliza v. INS, 709 F.2d 1231, 1233-34
(9th Cir. 1983), the constitutional and statutory guarantees of
due process require that “ ‘the government’s choice whether
to produce a witness or to use a hearsay statement [not be]
wholly unfettered.’ ” Saidane v. INS, 129 F.3d 1063, 1065
(9th Cir. 1997) (quoting Baliza, 709 F.2d at 1234). As we
explained in Saidane,

      [t]he test as to whether a hearsay affidavit has been
      properly admitted is whether the statement is proba-
      tive and whether its admission was fundamentally
      fair. Thus, we require that the government must
      make a reasonable effort in INS proceedings to
      afford the alien a reasonable opportunity to confront
      the witnesses against him or her.

129 F.3d at 1065 (internal citations, quotation marks and
alterations omitted); see also Cunanan v. INS, 856 F.2d 1373,
1375 (9th Cir. 1988). In short, “the INS may not use an affi-
   11
      See, e.g., Saidane v. INS, 129 F.3d 1063, 1066 (9th Cir. 1997) (hold-
ing that in a deportation proceeding the government denied petitioner due
process when it “did not make a good faith effort to afford the alien a rea-
sonable opportunity to confront and to cross-examine the witness against
him”); Cunanan v. INS, 856 F.2d 1373, 1375 (9th Cir. 1988) (same); Bal-
iza v. INS, 709 F.2d 1231, 1234 (9th Cir. 1983) (same); see also Goldberg
v. Kelly, 397 U.S. 254, 269 (1970) (“In almost every setting where impor-
tant decisions turn on questions of fact, due process requires an opportu-
nity to confront and cross-examine adverse witnesses.”); Akinwande v.
Ashcroft, 380 F.3d 517, 522 (1st Cir. 2004) (holding that no due process
violation occurred when immigrant was allowed to cross-examine govern-
ment witnesses at length).
             HERNANDEZ-GUADARRAMA v. ASHCROFT               277
davit from an absent witness ‘unless the INS first establishes
that, despite reasonable efforts, it was unable to secure the
presence of the witness at the hearing.’ ” Ocasio v. Ashcroft,
375 F.3d 105, 107 (1st Cir. 2004) (quoting Olabanji v. INS,
973 F.2d 1232, 1234 (5th Cir. 1992)); see also Saidane, 129
F.3d at 1065; Hernandez-Garza v. INS, 882 F.2d 945, 948
(5th Cir. 1989); Dallo v. INS, 765 F.2d 581, 586 (6th Cir.
1985).

   [8] In this case, when Hernandez asked to cross-examine
Landa-Samano, the IJ initially agreed that cross-examination
was necessary. In response, the government explained that it
had already deported her. The IJ then shifted the burden of
producing Landa-Samano to Hernandez, reasoning that Her-
nandez was in a better position than the INS to locate her in
Mexico, because she was from his hometown. In so doing, the
IJ erred: It is clear that “the burden of producing a govern-
ment’s hearsay declarant that [a petitioner] may wish to cross-
examine” is on the government, not the petitioner. Cunanan,
856 F.2d at 1375; see also Saidane, 129 F.3d at 1065-66. The
government may not evade its obligation to produce its wit-
ness by taking affirmative steps, such as deportation, that ren-
der the witness unavailable. Indeed, the government’s burden
is greater, not lesser, when it exercises custodial power over
the witness in question. Because, in this case, the government
failed to make any “reasonable effort” to produce the hearsay
declarant, and indeed, took action to render her unavailable,
the admission of her statement was fundamentally unfair. See
Cunanan, 856 F.2d at 1375; see also Saidane, 129 F.3d at
1065 (holding that minimal effort of an IJ, such as issuing a
subpoena to the petitioner to serve on the witness, “cannot
suffice to satisfy the government’s obligation to make reason-
able efforts to produce its witnesses”); Hernandez-Garza, 882
F.2d at 948 (holding that the government’s efforts to produce
adverse witnesses were insufficient where it simply sent a let-
ter to one of the witnesses).
278             HERNANDEZ-GUADARRAMA v. ASHCROFT
   [9] Moreover, when Landa-Samano gave her statement to
the arresting officers, she was herself at risk of a felony prose-
cution under 8 U.S.C. § 1326 because she had previously
been deported and had reentered the country illegally. Thus
she was not, by any means, a disinterested witness. Even if
her affidavit were admissible notwithstanding the govern-
ment’s failure to make reasonable efforts to obtain her pres-
ence at the hearing, the fact that the inculpatory statements
were never subject to cross-examination and the fact that she
had a substantial personal interest in providing the testimony
she did, true or false, would significantly undermine the affi-
davit’s reliability.12 Given these circumstances, the affidavit,
standing alone, could not constitute sufficient evidence to
prove removability under the clear, unequivocal, and convinc-
ing standard. See Murphy, 54 F.3d at 612; Hernandez-Garza,
882 F.2d at 945.

   [10] As the Supreme Court declared in Woodby, the ties
that legal residents develop to the American communities in
which they live and work, should not be lightly severed:

      This Court has not closed its eyes to the drastic
      deprivations that may follow when a resident of this
      country is compelled by our Government to forsake
      all the bonds formed here and go to a foreign land
   12
      Furthermore, Hernandez asserts that Landa-Samano’s statement, like
his wife’s, was taken in violation of the agency’s own regulatory require-
ment that “[a]n alien arrested without a warrant of arrest under the author-
ity contained in section 287(a)(2) of the Act will be examined by an
officer other than the arresting officer.” 8 C.F.R § 287.3(a). Although the
regulation allows the arresting officer to perform the interrogation when
“no other qualified officer is readily available and the taking of the alien
before another officer would entail unnecessary delay,” Agent Sanford
conceded that other officers were available, and the government did not
suggest that questioning by another officer would have entailed unneces-
sary delay. However, we do not base our conclusion regarding Landa-
Samano’s statement on this ground, at least in part because on the record
before us we are unable to make a conclusive determination as to whether
a violation occurred.
                HERNANDEZ-GUADARRAMA v. ASHCROFT                       279
       where he often has no contemporary identification.
       In words apposite to the question before us, we have
       spoken of “the solidity of proof that is required for
       a judgment entailing the consequences of deporta-
       tion.”

Woodby, 385 U.S. at 285 (quoting Rowoldt v. Perfetto, 355
U.S. 115, 120 (1957)); see also Gameros-Hernandez, 883
F.2d at 841. In this case, the government’s proof (even if it
were admissible) is not sufficient to carry its “very demand-
ing” burden. See Cortez-Acosta, 234 F.3d at 481; see also
Murphy, 54 F.3d at 612; Hernandez-Garza, 882 F.2d at 948;
Guzman-Guzman v. INS, 559 F.2d 1149, 1150 (9th Cir. 1977).
A single affidavit from a self-interested witness not subject to
cross-examination simply does not rise to the level of clear,
unequivocal, and convincing evidence required to prove
deportability. We vacate the order of deportation and reverse
the BIA’s decision.13

   VACATED and REVERSED.




  13
    See Carbajal-Gonzalez v. INS, 78 F.3d 194, 201 (5th Cir. 1996)
(vacating and reversing because the charges of deportation were not sup-
ported by the record); cf. Ramon-Sepulveda v. INS, 824 F.2d 749, 750-51
(9th Cir. 1987) (holding that prior decision, which held that the INS failed
to prove that petitioner was deportable, was res judicata, and therefore INS
was “precluded from seeking to deport petitioner based on matters that
were resolved in the earlier deportation proceeding”); Medina v. INS, 993
F.2d 499, 503-04 (5th Cir. 1993) (same); Johnson v. Ashcroft, 378 F.3d
164, 172 n.10 (2d Cir. 2004) (noting that res judicata applies in immigra-
tion proceedings).